FILED
                              NOT FOR PUBLICATION                           MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



YUDHVINDERPAL SINGH SANDHU;                        No. 08-71896
GURPREET KAUR SANDHU,
                                                   Agency Nos.       A079-610-047
               Petitioners,                                          A079-610-048

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Yudhvinderpal Singh Sandhu and Gurpreet Kaur Sandhu, natives and

citizens of India, petition for review of the Board of Immigration Appeals’ order

affirming an immigration judge’s (“IJ”) decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d

995, 998 (9th Cir. 2003), and we deny the petition for review.

         The agency found that Mr. Sandhu experienced past persecution on the basis

of a single incident in which he and his father were arrested and beaten by Indian

police in 1989. Substantial evidence supports the agency’s determination that the

government rebutted the presumption of a well-founded fear of future persecution

by establishing changed circumstances in India. See 8 C.F.R. § 1208.13(b)(1); see

also Gonzalez-Hernandez, 336 F.3d at 999-1001. The agency rationally construed

evidence in the record and provided a sufficiently individualized analysis of

Sandhu’s situation. See id. at 1000-01. Accordingly, petitioners’ asylum claim

fails.

         Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See id. at

1001 n.5.

         Finally, petitioners’ contention that the IJ ignored country conditions

evidence is belied by the record.

         PETITION FOR REVIEW DENIED.




                                             2                                     08-71896